Mr. Chief Justice Clarity delivered the opinion of the court: This claimant ivas, on the 8th day of October, 1927, a laboror in the Division of Highways, Department of Public Works and Buildings of the State of Illinois. As such laboror it was a part of his duties to work and watch a tar pot or kettle used in keeping tar warm for use on the public highways of this State. While in the performance of his duties, working with said tar pot or kettle on said date same exploded, throwing hot tar into his face, therefore, completely blinding him in both eyes. Under the Workmen’s Compensation Law this claimant is entitled to $3,750.00, plus doctor and hospital bills. After making deductions for payments heretofore made while not on duty this claimant is entitled to $3,000.00 under said Act. We, therefore, recommend that this claim be allowed in the sum of $3,000.00.